In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-18-00201-CV
                  ___________________________

                      SOLOY, L.L.C., Appellant

                                    V.

      ANKE MONTGOMERY, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF MARK MONTGOMERY, DECEASED;
               AND EAGLEMED, L.L.C., Appellees



               On Appeal from the 141st District Court
                       Tarrant County, Texas
                   Trial Court No. 141-267462-13


            Before Birdwell, J.; Sudderth, C.J.; and Bassel, J.
                 Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      We have considered the parties’ “Agreed Motion to Dismiss Appeal Against

the Montgomery Appellee with Prejudice.” We grant the motion and dismiss with

prejudice the appeal against appellee Anke Montgomery only, in both her individual

and personal representative capacities. See Tex. R. App. P. 42.1(a)(1), 43.2(f). The

cause number will now be styled “Soloy, L.L.C. v. EagleMed, L.L.C.”

                                                    Per Curiam

Delivered: January 10, 2019




                                          2